In re Disciplinary Board; — Other; Applying for Findings and Recommendations (Readmission) Office of Disciplinary Board, No. 05-DB-012.
Readmission denied. Petitioner may not reapply for readmission until restitution or good faith efforts at restitution have been made, but in no event until one year has passed from the date of this judgment. Supreme Court Rule XIX, Section 24(1).
VICTORY, J., would not allow reapplication for a period of three years.
WEIMER, J., would not allow reapplication for a period of two years.